Citation Nr: 1024874	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 20 percent 
disabling.  

3.  Entitlement to an increased rating for sciatica of the left 
lower extremity, currently rated 20 percent disabling.  

4.  Entitlement to an increased rating for sciatica of the right 
lower extremity, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1961 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran appeared for a personal hearing at the RO before the 
undersigned in September 2009.  A transcript is associated with 
the claims file.  Further, the Board received additional evidence 
from the Veteran following the hearing.  He also submitted a 
waiver of initial RO review of the new evidence.  The evidence 
will therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2009).

The issue of entitlement to a total rating based on individual 
unemployability (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  A chronic cervical spine disorder was not manifest during 
service; degenerative disc disease of the cervical spine was not 
identified until 1986; the current degenerative disc disease of 
the cervical spine is unrelated to service or to any service-
connected disability.

2.  The Veteran's degenerative disc disease of the lumbar spine 
is manifested by flexion limited to 40 degrees by pain, with no 
evidence of incapacitating episodes having a total duration of at 
least four weeks during a 12-month period or any associated 
objective neurologic abnormalities, including bowel or bladder 
impairment, other than the separate ratings already assigned for 
sciatica of the bilateral lower extremities.

3.  The Veteran's sciatica is manifested by moderate symptoms 
such as pain that radiates down the left lower extremity to the 
heel, hypoactive ankle jerk reflex and decreased sensation to 
vibration and light touch, with no evidence of muscle atrophy or 
abnormal muscle tone.

4.  The Veteran's sciatica is manifested by mild symptoms such as 
pain that radiates down the right lower extremity to the heel, 
normal ankle jerk reflex and normal sensation to vibration and 
light touch, with no evidence of muscle atrophy or abnormal 
muscle tone.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability, to include degenerative 
disc disease, was first manifested several years after service, 
and is not related to service, or to service-connected 
degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5242 (2009).  

3.  The criteria for a disability rating in excess of 20 percent 
for sciatica of the left lower extremity associated with the 
disability of degenerative disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.25, 4.40, 4.124a, Diagnostic 
Code 8520 (2009).

4.  The criteria for a disability rating in excess of 10 percent 
for sciatica of the right lower extremity associated with the 
disability of degenerative disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.25, 4.40, 4.124a, Diagnostic 
Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February 2007 and March 2007 that fully 
addressed all notice elements and were sent prior to the initial 
RO decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2007, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, VA treatment records, and 
private treatment records.  Further, the Veteran submitted 
additional treatment records and lay statements in support of his 
claims, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned.  

Next, specific VA medical examinations pertinent to the issues on 
appeal were conducted in September 2007 and April 2009.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  With respect to the claim for 
service connection for cervical spine disability, the Board finds 
that the September 2007 VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include the 
Veteran's service treatment records, records from his private 
physician, and the statements of the appellant, and provides a 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  

With regard to his claim for an increased rating, the Veteran was 
provided with VA examinations relating to his lumbar spine in 
September 2007 and April 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's lumbar spine since the April 2009 VA 
examination.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the above VA examination reports to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim / claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Degenerative Disc Disease of the 
Cervical Spine

The Veteran seeks entitlement to service connection for 
degenerative disc disease of the cervical spine.  When he first 
filed his claim in February 2007, he indicated that his cervical 
spine condition developed secondary to his lumbar spine 
condition.  However, he later suggested that he sustained the 
cervical spine disability as  a direct result of parachuting from 
airplanes while in service.  At his September 2009 Travel Board 
hearing, he testified that he injured his cervical spine and 
lumbar spine at the same time while trying out for the airborne 
forces in the early 1960s.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
service connection claim in February 2007, the amendment is 
applicable to the current claim. 
	
	Here, although service treatment records reflect that the Veteran 
was treated for and diagnosed with low back pain and lumbar 
spondylolisthesis, there is no evidence of complaints of, 
treatment for, or diagnoses of a cervical disability.  
Significantly, on his October 1963 Report of Medical History, the 
Veteran indicated that he never suffered from arthritis, 
rheumatism, or a bone or joint deformity.  Similarly, his 
November 1963 Report of Medical Examination indicated that his 
aforementioned lumbar disability was his only musculoskeletal 
defect.  At his time of discharge in February 1964, the Veteran 
signed a Statement of Medical Condition in which he indicated 
there had been no change in his medical condition since his 
November 1963 Report of Medical Examination.  Therefore, no 
chronic cervical spine disorder was noted in service.
	
	Next, post-service documents do not reflect cervical 
symptomatology for many years after service discharge.  
Specifically, private treatment records reveal that the Veteran 
had  a sudden onset of neck pain in 1986 and underwent an 
anterior cervical discectomy at C5-6 and C5-7 with anterior 
cervical spinal fusion in July 1989.  This is the first recorded 
symptomatology related to a cervical disorder, coming 
approximately 22 years after discharge.  Therefore, the objective 
medical evidence does not reflect continuity of symptomatology.
	
	Although the Veteran testified at his September 2009 Travel Board 
hearing that he had been "going to chiropractors most of my 
life" due to his cervical spine condition, the record does not 
reveal, and the Veteran has not provided, treatment records prior 
to the late 1980s.  
	
	In addition to the absence of documented post-service 
symptomatology related to the cervical spine for many years, the 
evidence includes the Veteran's statements and sworn testimony 
asserting continuity of symptoms.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated that 
he has been experiencing chronic neck pain since injuring his 
back and neck during a parachuting exercise in service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  The Board emphasizes the 
multi-year gap between discharge from active duty service in 1964 
and initial reported symptoms related to a cervical spine 
disorder in approximately 1986, a 22-year gap.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	Moreover, the Board finds that the Veteran's reported history of 
a continued cervical disorder since active service is 
inconsistent with the other evidence of record.  First, as noted, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  Next, in a 
September 1998 report from C. Selzer, D.C., the Veteran provided 
a history of injuring his neck in January 1989 and in 1986.  No 
reference was made to his active service and he specifically 
denied a history of "any other trauma."  Similarly, a May 1989 
report, B.S. Horwitz, M.D., indicated that he had recently seen 
the Veteran for complaints of sustaining a twisting injury to his 
neck in April 1989, and that the Veteran reported having neck 
complaints in 1986, "which came on spontaneously."   With 
respect to these reports, the Board notes that the Court has held 
that contemporaneous evidence has greater probative value than 
history as reported by the claimant.  Curry v. Brown, 7 Vet. App. 
59, 68 (1994).  Given the foregoing, along with the dubious 
testimony he provided before the undersigned, the Board finds 
that the Veteran's statements of suffering from chronic neck pain 
since service to be incredible.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007) (as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Board entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to other 
items of evidence).
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
cervical spine disorder to active duty, despite his contentions 
to the contrary.    
	
	To that end, the Board places significant probative value on the 
VA examinations undertaken specifically to address the issue on 
appeal.  At his September 2007 VA spine examination, the Veteran 
reported that his neck pain started after a parachute jump in the 
early 1960s and, although the pain has been bothering him since 
that time, he had not had the chance to apply for VA benefits 
until 2007.  The examiner diagnosed him with moderately-severe 
cervical degenerative disc disease and arthritis, but opined that 
it was less likely than not related to military service.  
Reference was made to the absence of documentation of a cervical 
injury in service and the fact that it was less likely than not 
that any lumbar condition would have caused degenerative changes 
in the cervical spine.  
	
	Similarly, the Veteran was afforded a VA peripheral nerves 
examination in September 2007, at which time the examiner 
diagnosed him with neck pain.  The Veteran reported that his neck 
pain started in 1987 following a neck fusion, but believed that 
the disorder was due to parachuting from planes while in the 
military in the 1960s.  Significantly, the examiner opined that 
his neck pain was not due to military service because his 
symptoms started after a cervical fusion performed in 1987 as a 
civilian.  
	
	At his September 2009 Travel Board hearing, the Veteran's 
representative asked him whether a physician had ever inferred 
that his lumbar spine condition caused his cervical spine 
condition, to which the Veteran replied:  "I don't know.  I 
don't remember.  I don't think so."  The Veteran was later asked 
whether any physician provided an opinion that his cervical spine 
condition was related to service, to which the Veteran replied:  
"No, I don't think so.  I don't know."

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorder and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
degenerative joint disease and arthritis are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Such competent evidence has 
been provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records obtained 
and associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

III.  Initial Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where, as in the instant case, an appeal arises 
from the original assignment of a disability evaluation following 
an award of service connection, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Degenerative Disc Disease of the Lumbar Spine

In a September 2007 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine and 
established a 10 percent disability evaluation effective December 
18, 2006.  The Veteran filed a notice of disagreement with this 
initial rating and, in an April 2009 rating decision, the RO 
increased his disability rating to 20 percent effective December 
18, 2006.  However, the Veteran continues to seek a higher 
evaluation.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervations, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a 
healed injury are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, which applies to disabilities rated under Code 5242 
(degenerative arthritis of the spine), a 40 percent rating 
requires limitation of forward flexion of the thoracolumbar spine 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1) to Diagnostic Code 5242 advises to evaluate any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately under an 
appropriate diagnostic code.  

Note (5) states that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

In addition, the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes, is applicable to the 
Veteran's degenerative disc disease of the cervical and lumbar 
spine, rated under Code 5243.  Under that formula, a  percent 
disability rating for IVDS with incapacitating episodes is 
warranted when the total duration of at least one week but less 
than 2 weeks during the past 12 months; a 20 percent disability 
rating for IVDS with incapacitating episodes is warranted when 
the total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent disability rating for 
IVDS with incapacitating episodes is warranted when the total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS with 
incapacitating episodes is warranted when the total duration is 
at least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  

Note (2) provides that, if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  

Here, VA treatment records dated from December 2006 through 
September 2009 reflect the Veteran's ongoing complaints of and 
treatment for chronic lumbar back pain/strain with spondylosis 
and severe narrowing of the neural foramina.  He is prescribed 
Naprosyn to alleviate the inflammation and pain.  There are no 
range of motion studies included with these records.  There are 
also no findings that the Veteran was prescribed bed rest for his 
low back disability.


The Veteran was afforded a VA spine examination in September 
2007, at which time he was diagnosed with severe degenerative 
disc disease at L5-S1.  Subjectively, he denied experiencing 
flare-ups or any incapacitating episodes.  He also denied 
problems with numbness, weakness, bladder or bowel problems, or 
erectile dysfunction.  Upon physical examination, there was no 
evidence of spasm or abnormal curvature of the spine.  Range of 
motion testing revealed flexion to 90 degrees; extension to 30 
degrees; lateral flexion to 30 degrees, bilaterally; and lateral 
rotation to 30 degrees, bilaterally.   There was no pain of the 
lumbar spine within these ranges of motion.  The examiner also 
found that there was no evidence of ankylosis of vertebral 
fractures.  

The Veteran was afforded his most recent VA spine examination in 
April 2009, at which time he was diagnosed with severe disc 
desiccation, severe narrowing of the neural foramina, and 
anterolisthesis of L5-S1; diffuse degenerative disc disease of 
the lumbar spine; muscle spasm; and sciatica of the bilateral 
lower extremities secondary to degenerative disc disease of the 
lumbar spine.  Subjectively, the Veteran complained of worsening 
back pain and stiffness since his last examination, as well as 
radiating pain in the posterior aspect of his bilateral legs down 
to his heels.  He further reported decreased range of motion, 
stiffness, spasms, and severe, constant pain.  The Veteran also 
indicated that he was placed him on physician prescribed bed rest 
for 2 days due to IVDS approximately 10 months prior to the 
examination.

Although reverse lordosis was noted upon physical examination, 
there was no evidence of ankylosis, scoliosis, lordosis, or 
kyphosis.  Spasm, guarding, pain with motion, tenderness, and 
weakness were also noted to be present, although there was no 
evidence of atrophy.  However, his gait and spinal contour were 
normal.  Range of motion testing revealed flexion to 60 degrees 
(with pain at 40 degrees); extension to 20 degrees (with pain at 
15 degrees); lateral flexion to 15 degrees, bilaterally (with 
pain at 10 degrees); and lateral rotation to 10 degrees, 
bilaterally (with pain at 5 degrees).  Although there was 
objective evidence of pain upon active range of motion, there was 
no evidence of additional limitation following repetition.  The 
examiner noted the occurrence of incapacitating episodes due to 
IVDS, but did not indicate the frequency of these episodes (aside 
from the 2-days that the Veteran had reported).  

Although the April 2009 VA examiner indicated that the Veteran 
suffers from incapacitating episodes due to IVDS, and the Veteran 
reported at the examination that his private physician prescribed 
only 2 days of bed rest in the past 10 months, there is no 
objective evidence of record showing incapacitating episodes 
having a total duration of at least one week during a 12-month 
period.  The Board acknowledges that at the September 2009 Travel 
Board hearing, when questioned by his representative, the Veteran 
responded that he has been bedridden "[m]aybe two weeks or so" 
within the past 12 months, but he did not allege nor do his 
private treatment records reflect that his private physician 
prescribed the entire 2-week period of bed rest.  To the 
contrary, private and VA treatment records reflect that the 
Veteran has only been prescribed Naprosyn, Vicodin, stool 
softener, and application of heat to treat his back disability.  
There are no findings of physician prescribed bed rest.  Indeed, 
even if the Board were to accept the Veteran's history of being 
prescribed two weeks of bed rest due to his IVDS, such would fall 
well-short of the four weeks that would be necessary to assign a 
higher (40 percent rating) for IVDS.  

Similarly, because no examiner has reported any associated 
objective neurologic abnormalities, including bowel or bladder 
impairment, other than the separate ratings already assigned for 
sciatica of the bilateral lower extremities, a separate rating is 
also not warranted on that basis.  

Because the April 2009 VA spine examiner noted that the Veteran 
was able to flex up to 40 degrees before experiencing pain, the 
Board finds that the criteria are not met for a 40 percent rating 
under the provisions of the General Rating Formula.  The Veteran 
simply does not experience loss of flexion to 30 degrees or less.  
Such is not shown by examination or in the record.  Moreover, 
there is no evidence ankylosis.  

In addition, both the September 2007 and April 2009 examiners 
stated that there was no objective evidence of increased 
limitation of motion or function on repeated use.  The Veteran's 
complaints of pain on motion were clearly considered by the April 
2009 VA examiner when he indicated that flexion was limited to 40 
degrees.   Accordingly, no higher rating is warranted on that 
basis.  See 38 C.F.R. §§ 4.40, 4.45;  see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

For all the foregoing reasons, the claim for an increased rating 
for degenerative disc disease of the lumbar spine must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Sciatica of the Left Lower Extremity and the Right Lower 
Extremity

In an April 2009 rating decision, the RO granted service 
connection for sciatica of the left lower extremity, established 
as 20 percent disabling, and service connection for sciatica of 
the right lower extremity, established as 10 percent disabling, 
based on the results of a April 2009 VA spine examination.  Both 
evaluations were established pursuant to DC 8520 and as secondary 
to his service-connected degenerative disc disease of the lumbar 
spine.  

Diagnostic Code 8520, which governs disabilities of the sciatic 
nerve, provides for a 10 percent rating for incomplete paralysis 
of the sciatic nerve that is mild, a 20 percent rating for a 
moderate disability, a 40 percent rating for a moderately severe 
disability, and a 60 percent rating for severe incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy.  38 
C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 
percent rating is authorized for complete paralysis of the 
sciatic nerve, evidenced by foot dangles and drops, no active 
movement possible of muscles below the knees, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of 
the peripheral nerves).  

At his September 2009 Travel Board hearing, the Veteran testified 
that he suffers from pain radiating down his bilateral legs as 
well as numbness of his legs, feet, and Achilles tendon.  

As discussed above, the Veteran was afforded a VA spine 
examination in April 2009, at which time he was first diagnosed 
with sciatica of the bilateral lower extremities secondary to his 
service-connected degenerative disc disease of the lumbar spine.  
Subjectively, he reported radiating pain in the posterior aspect 
of both legs down to his heels, as well as intermittent numbness 
in both feet.  Upon physical examination, hip flexion, hip 
extension, knee extension, ankle dorsiflexion, ankle plantar 
flexion, and great toe extension exhibited active movement 
against full resistance.  Furthermore, muscle tone was normal and 
there was no muscle atrophy.  Ankle jerk was normal in the right 
leg, but hypoactive in the left leg.  Moreover, sensation to 
vibration and light touch were decreased in the left leg, while 
they were normal in the right leg.  

Based on these results, the Board cannot conclude that the 
Veteran is entitled to a rating in excess of 20 percent for his 
sciatica of the left lower extremity or a rating in excess of 10 
percent for his sciatica of the right lower extremity.  His 
sciatica of the left lower extremity, which is manifested by 
hypoactive ankle jerk reflex and decreased sensation to vibration 
and light touch, with no evidence of muscle atrophy or abnormal 
muscle tone, is properly characterized as a "moderate" 
disability.  His sciatica of the right lower extremity, which is 
manifested by normal ankle jerk reflex and normal sensation to 
vibration and light touch, with no evidence of muscle atrophy or 
abnormal muscle tone, is properly characterized as a "mild" 
disability.  

The Veteran does not qualify for extra-schedular consideration 
for his service- connected lumbar spine and associated 
neurological disabilities.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
Here, the Veteran's lumbar spine disability manifests in pain and 
limitation of function due to pain, which are precisely the 
symptoms described in the schedular criteria discussed above.  
Since the schedular rating is adequate, no extra schedular rating 
is warranted.  Thun v. Peake, 22 Vet. App. at 115.  Moreover, 
there is no evidence of hospitalization due to the Veteran's 
service-connected disabilities during the appeal period.  
Although the Veteran is unemployed, the ramifications of this are 
addressed in the remand below.  


ORDER

Entitlement to service connection for degenerative disc disease 
of the cervical spine is denied.  

An increased rating for degenerative disc disease of the lumbar 
spine, currently rated 20 percent disabling, is denied.  

An increased rating for sciatica of the left lower extremity, 
currently rated 20 percent disabling, is denied.  

An increased rating for sciatica of the right lower extremity, 
currently rated 10 percent disabling, is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  

Here, a review of the record reveals that the Veteran has been 
unemployed since at least 2002.  The Veteran testified at his 
September 2009 Travel Board hearing that he would like to work 
but is prevented from doing so due to his service-connected 
disabilities.  However, he had earlier reported at his September 
2007 VA spine examination that his service-connected back 
condition did not affect his occupation because he retired five 
years earlier due to reasons unrelated to his neck or back 
disabilities.  Based on this evidence, as well as the Veteran's 
assertions, the Board finds that the issue of TDIU has been 
reasonably raised by the record and is, thus, properly before the 
Board by virtue of his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  As an initial 
matter, the Board acknowledges that the Veteran is currently 
service connected for degenerative joint disease of the lumbar 
spine and associated sciatica of the bilateral lower extremities.  
Given the evidence of record demonstrating that the Veteran is 
currently retired and may be unemployable, a VA examination and 
opinion should be provided to determine whether his service-
connected disabilities, alone or in aggregate, render him unable 
to secure or follow a substantially gainful occupation.  
Therefore, a VA examination and opinion is also required to 
determine, to the extent possible, whether any of his service-
connected disabilities preclude substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.   The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his claim of 
entitlement to TDIU.

2. The RO must provide the Veteran with an 
examination to determine the effects of his 
service-connected disabilities on his ability 
to maintain employment consistent with his 
education and occupational experience.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history.  Based on a review of 
the case and the claims file, the examiner 
must provide an opinion as to whether the 
Veteran's service-connected disabilities 
alone preclude him from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.  All opinions 
provided must include an explanation of the 
bases for the opinion.  If the requested 
opinion cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation. 

3. The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable. Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4. The RO must then adjudicate the issue of 
whether TDIU is warranted.  If the claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


